DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed 12/20/2021 is acknowledged. Claims 1-67 are canceled and claims 68-77 are new. No restriction or species election requirement is being imposed in this case. Claims 68-77 are under examination.

Claim Interpretation
	Claim 68 recites that the compound comprises “a peptide comprising selenocysteines and having the sequence of a C-terminus fragment of selenoprotein P”. This phrase is interpreted as encompassing a peptide comprising the C-terminus region of selenoprotein P or a fragment thereof. The C-terminal region of selenoprotein P is depicted by Burk and Hill (Biochimica et Biophysica Acta 1790 (2009) 1441-1447) at p. 1442, Figure 1, and encompasses amino acid residues 245-366 and contains 9 selenocysteines, depicted as “U”. See also Figure 5 (p. 15772) of Himeno et al. (JBC, 1996; 271: 15769-15775). 

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 121 in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged.  No foreign priority claims are made (see p. 4 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior patent and applications, the Examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure application serial no. 15/969,742 (now US Patent 11,078,236). In addition, the subject matter defined in claims 68-75 in provisional application serial no. 62/500,367, however, claims 76 and 77 are not supported by the provisional because it makes no mention of delivery of the compound by catheter or systemic injection. The priority date of claims 68-75 of the instant application is deemed to be 05/02/2017 and that of claims 76 and 77 is deemed to be 05/02/2018.  

Sequence Rules
This application contains sequence disclosures that are encompassed by the
definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1)
and (a)(2). However, this application fails to comply with the requirements of 37 CFR
1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To
Comply With Requirements For Patent Applications Containing Nucleotide Sequence
And/Or Amino Acid Sequence Disclosures. The instant application is not in compliance with the sequence rules, particularly 37 C.F.R. § 1.821(d), which requires that reference
be made to a particular sequence identifier (SEQ ID NO: X) in the specification and
claims at each disclosure of a sequence encompassed by the definitions set forth in 37
C.F.R. § 1.821(a)(1) and (a)(2). Specifically, Figure 4B contains nucleic acid sequences without any corresponding sequence identifiers. In addition, Table 1 (p. 21) contains amino acid sequences listed in the table as “Peptide” 1-12, however, it is not clear whether the peptide numbers correspond to sequence identifiers. Sequence identifiers must be used. Appropriate correction is required. See also the attached Notice to Comply.

Specification
The disclosure is objected to because of the following informalities. At p. 37, paragraph [0225], the specification states “100 μ □ M”, which appears to be a typographical error.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS OF TREATMENT COMPRISING SELENOPROTEIN P CONTAINING COMPOUNDS.
Appropriate correction is required.

Claim Objections
Claim 71 is objected to because of the following informalities. Claim 71 is missing the definite article, “the”, between “wherein” and “compound”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 68-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a C-terminus domain selenoprotein P fragment consisting of the sequence UKUNLN (SEQ ID NO: 28) or a C-terminus fragment domain as described in the prior art of Hirashima et al. (US Patent 7,704,951) for the treatment of ischemic or hemorrhagic stroke, does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Claims 68, 69 and 72-77 encompass a broad array of peptides. See the instant specification (paragraph [0170]):
In some embodiments, the compound that comprises selenium or selenocysteine is a selenocysteine peptide. In some embodiments, the compound comprises a fragment of a selenoprotein. In certain embodiments, the selenoprotein is selenoprotein P. In certain embodiments, the compound comprises a peptide of at least two, at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, or at least ten amino acid residues from selenoprotein P. In a particular embodiment, the compound comprises a peptide or polypeptide comprising six amino acid residues from the N-terminus of selenoprotein P. 

The definition of the recited peptide as set forth in the instant specification is expansive, encompassing fragments of only two amino residues, and is not even limited to the C-terminus. The C-terminus of selenoprotein P is residues 245-366, encompassing 122 amino acid residues (see p. 1442, Figure 1 of Burk and Hill, Biochimica et Biophysica Acta 1790 (2009) 1441-1447). The instant specification teaches that a single composition, Tat-SelPep, comprising the peptide UKUNLN (SEQ ID NO: 28) linked to the Tat peptide, resulted in a “concentration dependent protection from hemin-induced ferroptosis” in cortical neurons (see p. 37, paragraph [0225]) and inhibit excitotoxic cell death in cultured neurons (see p. 41, paragraph [0233]). In summary, while the evidence in the specification supports the Tat-SelPep peptide for treating ischemic or hemorrhagic stroke, it is not commensurate in scope with the claims. 
Claims 68-72 and 75-77 are broad with respect to the recited “neurological condition or neurodegenerative condition”. The instant specification defines the condition as encompassing a heterogenous group of diseases and conditions (p. 22, paragraph [0173]):
Any condition associated with oxidative, ER, and/or excitotoxic stress may benefit from treatment with the selenocysteine-containing compounds described herein. In some embodiments, the condition associated with oxidative, ER, and/or excitotoxic stress is a central nervous system (CNS) condition, such as stroke (e.g., intracerebral haemorrhage), subarachnoid hemorrhage, traumatic brain injury, spinal cord injury, a neurodegenerative condition (e.g., Alzheimer's disease, Parkinson's disease, Huntington's disease, multisystem atrophy, multiple sclerosis, amyolotrophic lateral sclerosis, cerebral ischemia, seizure disorders, schizophrenia, Friedreich's ataxia, progressive supranuclear palsy, prions, Down's syndrome, ataxia, tardive dyskinesia, or aging), or a neuropsychiatric condition (e.g., schizophrenia, bipolar disorder, or depression).

Treating neurological conditions is complex and it is not predictable that treating schizophrenia, bipolar disorder, or depression is similar to treating Alzheimer's, Parkinson's or Huntington's diseases. While the evidence set forth in the instant specification suggests that administration of Tat-SelPep could be useful in treating cerebral ischemia or hemorrhage, and the evidence in the prior art suggests that it can treat dyskinesia associated with these conditions, the evidence set forth in the instant specification and the prior art is not commensurate in scope with the breadth of the encompassed patient population.
Regarding the treatment of neurodegenerative diseases, a review by Van Bulck et al. (Int. J. Mol. Sci. 2019, 20, 719; doi:10.3390/ijms20030719; 36 pages total) notes that “[n]eurodegenerative diseases are incurable and debilitating conditions that result in progressive degeneration and/or death of nerve cells,” (see p. 1, 1st sentence). Van Bulck et al. note that nearly two years after the effective filing date of the instant case, there is still no effective treatment currently available to reverse or prevent the course of neurodegenerative diseases (see p. 2, 1st full paragraph). Hence, the post-filing date art teaches that neurodegenerative disease treatment remains a developing field. Van Bulck et al. teach that “no current therapies can prevent, slow, or halt progression” of neurodegenerative diseases (see abstract).
Due to the large quantity of experimentation necessary to develop and test the many encompassed compositions to treat the diverse group of encompassed neurological conditions, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, the complex nature of the invention, the unpredictability that a treatment for one neurological condition could be applied to another and the breadth of the claims which fail to recite limitations on the encompassed peptide and patient population, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Written Description
Claims 68, 69 and 72-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are drawn to a composition comprising a peptide comprising selenocysteines and having the sequence of a C-terminus fragment of selenoprotein P, defined in the instant specification (paragraph [0170]) as encompassing fragments as small as two amino acid residues:
In some embodiments, the compound that comprises selenium or selenocysteine is a selenocysteine peptide. In some embodiments, the compound comprises a fragment of a selenoprotein. In certain embodiments, the selenoprotein is selenoprotein P. In certain embodiments, the compound comprises a peptide of at least two, at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, or at least ten amino acid residues from selenoprotein P. In a particular embodiment, the compound comprises a peptide or polypeptide comprising six amino acid residues from the N-terminus of selenoprotein P. 

Since the C-terminus of selenoprotein P is residues 245-366, encompassing 122 amino acid residues (see p. 1442, Figure 1 of Burk and Hill, Biochimica et Biophysica Acta 1790 (2009) 1441-1447), the genus of encompassed peptides is large. The claims are method claims and require that the encompassed compositions possess the function of treating a neurological condition, defined in the instant specification as encompassing a large genus of diseases and conditions (p. 22, paragraph [0173]).
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the instant specification teaches that a single composition, Tat-SelPep, comprising the peptide UKUNLN (SEQ ID NO: 28) linked to the Tat peptide, resulted in a “concentration dependent protection from hemin-induced ferroptosis” in cortical neurons (see p. 37, paragraph [0225]) and inhibit excitotoxic cell death in cultured neurons (see p. 41, paragraph [0233]). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of SEQ ID NO: 2 (the Tat-SelPep encompassing UKUNLN or SEQ ID NO: 28), the skilled artisan cannot envision the detailed chemical structure of the encompassed peptide compositions, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only isolated peptides comprising the amino acid sequence set forth in SEQ ID NO: 2, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 68, 69 and 72-77 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US Patent No. 7,704,951—on IDS filed 06/30/2021) in view of Tymianski (USPGPUB 20030050243—on IDS filed 06/30/2021) and Becker-Hapak et al. (METHODS, 2001; 24: 247-256—on IDS filed 06/30/2021). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Hirashima et al. teach that selenoprotein P, and particularly, “a peptide fragment from the C-terminal of selenoprotein P, exhibits a cell death-inhibitory activity”. See column, 4, lines 16-20 of Hirashima and colleagues. Hirashima et al. teach that the selenoprotein P fragments contain selenocysteines (see column 6, lines 31-60). See also column 9, lines 26-37 of the patent, which shows that the selenocysteine residues in the selenoprotein P fragment depicted therein are essential to its cytotoxicity-inhibitory activity. Hirashima et al. teach that this cell death-inhibitory activity makes selenoprotein P or its C-terminal fragment an ideal medicament for treating dyskinesia, for instance, which occurs as a result of ischemic or hemorrhagic injury and involves free radical (i.e., oxidative stress) injury (see column 3, lines 29-37; column 4, lines 22-37 and column 7, lines 65-66). Hirashima et al. teach (column 4, lines 26-29): 
[S]elenoprotein P or a peptide fragment or a series of peptide fragments derived from the C-terminal of selenoprotein P surprisingly proved to be efficacious as a medicament for ameliorating dyskinesia in humans or other animals as demonstrated in animal models which received in vivo administration thereof. 

In addition, Hirashima et al. teach that the selenoprotein P peptide fragment can be administered systemically via “subcutaneous, intradermal, or intraperitoneal administration, or bolus administration within blood vessels or intravenous drip infusion” (see column 7, lines 55-57). Although Hirashima et al. do not explicitly teach delivery via catheter, a catheter is a tubular device for administering drugs, thus is inherent to “administration within blood vessels or intravenous drip infusion”. Finally, Hirashima et al. teach that selenoprotein P or a C-terminal fragment do not result in the toxic symptoms associated with ingestion of large amounts of selenium (see column 6, lines 10-30).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Hirashima do not teach that the compound further is linked to a Tat transduction domain or further comprises a sequence fragment selected from the group consisting of NA1-Tat-NR2B9c, PTP-Sigma, GluR2, SDK-5 and SS31. The PGPUB by Tymianski teaches that the 20 amino acid fusion peptide, NR2B9c, which is a fusion of the C-terminus of NR2B and the cell-membrane transduction domain of HIV-1 Tat transduction domain can be used to reduce “the damaging effect of ischemia or traumatic injury to the brain or spinal [cord] in a mammal” (see claim 3; also paragraphs [0052] and [0058]). The construct was tested in an ischemic stroke model in rats, which resulted in reduced damage (see paragraphs [0113]; [0117]-[0122]). In addition, Tymianski teaches that NR2B9c was capable of transducing neurons due to the Tat transduction domain (see paragraphs [0046]; [0104]-[0106]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Hirashima by linking the selenoprotein P to a Tat transduction domain and/or NA1 (which is fusion of the C-terminus of NR2B and the cell-membrane transduction domain of HIV-1 Tat transduction domain) because the prior art recognized that linking macromolecule drugs to a Tat transduction domain enables them to cross into neurons (see paragraph [0058] and [0103] of Tymianski). There would have been motivation to attach NA1 to a selenoprotein P fragment that ameliorates dyskinesia because Hirashima et al. teach that a medicament for treating dyskinesia would be especially useful in patients with cerebral infarction or hemorrhage (i.e., ischemic or hemorrhagic stroke—see column 7, lines 60-67). In addition, Tymianski et al. teach that the NA1 peptide itself reduced stroke damage, thus the fusion would be expected to have add-on effects in improving patients.
There would have also been motivation to join the selenoprotein P fragment to a Tat-trusduction domain and/or NA1 because it was well-known in the art that proteins and peptides cannot cross intracellularly. The reference by Becker-Hapak et al. supports the findings of the Tymianski PGPUB, which teaches how HIV-Tat can be fused to proteins and peptides to hasten their entry into cells (see abstract of Becker-Hapak and colleagues). The person of ordinary skill in the art would have been motivated to link the selenoprotein P C-terminus peptide to a Tat transduction domain because the art clearly taught that peptides require a transduction domain to enter cells. For example, see paragraph [0103] of Tymianski, which states that the C-terminus of NR2B9c would not enter cells without linkage to Tat.  Furthermore, the person of ordinary skill in the art could have reasonably expected success because Hirashima et al. teach that selenoprotein P C-terminal fragments have cell death-inhibitory activity, which makes them an ideal medicament for treating dyskinesia, for instance associated with ischemic or hemorrhagic stroke. In addition, Tymianski et al. teach that NA1 is an ideal medicament for treating ischemic stroke. The combination of these two compositions, both known for the ability to treat the same conditions, and the knowledge that linking such compositions to Tat renders them capable of transducing cells, strongly suggest to the person having ordinary skill in the art that the combination of these prior art elements would result in an effective cell-death inhibitory compound for treating neurological conditions.
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higuchi et al. (PLoS ONE, 2010; 5: e9911—on IDS filed 06/30/2021) teach that selenoprotein P in tears protects the surface of the eye from oxidative stress (see abstract; p. 7, right column, last sentence). Burk et al. (FASEB J. 28, 3579–3588 (2014)—on IDS filed 06/30/2021) teach that selenoprotein P interacts with the apolipoprotein E receptor-2 to maintain brain levels of selenium (see abstract; p. 3587, left column, 1st paragraph). Hirashima et al. (Biol. Pharm. Bull. 26(6) 794-798 (2003)—on IDS filed 06/30/2021) teach that a cell death inhibitory factor in serum is composed of C-terminal fragments of selenoprotein P (see abstract; p. 796, Table 2). In addition, Hirashima et al. teach that selenoprotein P has higher activity and is less toxic than other forms of selenium (see p. 797, right column, last paragraph):
Whereas the SeP fragment showed no cytotoxicity at 9µg/ml of selenium, sodium selenite and selenocystine showed cytotoxicity at 30 ng/ml and 160 ng/ml of selenium, respectively (data not shown). This suggests that the selenium in the SeP fragments act more effectively on cell-death inhibition without cytotoxicity than do other selenium compounds. Moreover, the SeP fragments have a higher specific activity than does the full-length SeP. The SeP fragments might have a specialized structure for supplying selenium to cells without cytotoxicity.

This demonstrates that the superior qualities of selenoprotein P and its fragments were well known prior to the time of the filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649